Citation Nr: 1233336	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-00 346A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Bradley H. Clark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from September 1983 to September 1987, and from May 1989 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for a lumbosacral strain.

The Veteran's original claim for service connection for a lumbosacral strain was denied in October 1991.

During the pendency of this appeal, the Veteran's claim was readjudicated in multiple rating decisions.  In February 2006, the RO determined again that new and material evidence had not been submitted, and denied the Veteran's claim.  In August 2008, the RO reopened the Veteran's claim based on the receipt of new and material evidence, but confirmed and continued its previous denial of service connection.  

The Veteran provided testimony at an April 2012 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The Veteran submitted private medical treatment records in March 2012 that have not been considered by the RO.  At the April 2012 hearing, the Veteran agreed to waive RO review of those records.  38 C.F.R. § 20.1304 (2011). 

In the October 1991, rating decision the RO also granted service connection for ulcerative colitis, evaluated as 10 percent disabling, effective April 30, 1991.  In August 1992 the RO confirmed this decision and provided notice to the Veteran in September 1992.  In September 1996, the RO again confirmed the 10 percent evaluation.  The Veteran was notified of the decision in October 1996.  There is no indication of a notice of disagreement or new and material evidence within one year of the notice of that decision.  In October 2008, the Veteran wrote that he was "asking for an earlier date on my TDRL listing dated for 4-30-1991 and my permanent dated 1-December 1995 from 10% to 30% form those dates to the present per VA Code 7323."  Although there can be no free-standing claims for earlier effective dates, the RO denied entitlement to "an earlier effective date for service-conned condition of Colitis Ulcerative."  The RO has also denied increased ratings for ulcerative colitis.  The Veteran has not expressed disagreement with the RO's decisions.

The issue of entitlement to service connection for a low back disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  In an October 1991 rating decision, the RO denied entitlement to service connection for a lumbosacral strain.  The Veteran was advised of that decision in November 1991.

2.  The Veteran did not submit a notice of disagreement, and new and material evidence was not received, within one year of the notice of the October 1991 decision.

3.  Evidence received since the October 1991 rating decision is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1991 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.1103 (2011).

2.  Evidence received since the October 1991 RO decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in reopening the claim for service connection for a low back disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (providing that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

If a notice of disagreement or new and material evidence is not received within one year of an RO decision, the decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

A new diagnosis can constitute a new claim, which does not require new and material evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (or whether it is evidence tending to substantiate an element of a previously adjudicated matter).  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In the instant case the Veteran's claim was denied, in part, based on the absence of a current diagnosis.  The new diagnoses reported during the current appeal, thus constitute evidence tending to substantiate an element of the previously denied claim, and new and material evidence is required.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for a lumbosacral strain in October 1991 based on the finding that the Veteran had no back disability, and that his previous injury had resolved without residuals.  The Veteran was notified of the RO's decision, did not appeal, and the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

The evidence considered by the RO in 1991 included the Veteran's service treatment records, which included evidence of a back injury in service, and the results of an October 1991 VA examination.  

Pertinent evidence received since the October 1991 denial includes numerous private medical records from various private hospitals and treatment providers showing treatment for a low back disability beginning in 1996.  Included with these records are the opinions from his chiropractor and his physician, indicating their opinions that the Veteran's current disability is related to injuries he suffered in service.  

The newly-submitted medical records and opinions pertain to elements of the claim that was previously found to be lacking, namely, whether the Veteran has a low back disability, and whether that disability is related to injuries in service. 

This evidence raises a reasonable possibility of substantiating the claim, in that it suggests the Veteran has a current low back disability that is related to back injuries that the Veteran experienced in service.  This evidence pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  As discussed below, the duty to obtain an examination is triggered.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, the additional evidence is new and material and the Veteran's claim is reopened.


ORDER

As new and material evidence has been received, the claim for service connection for a low back disability is reopened, and the appeal is granted to this extent.


REMAND

The Veteran's claim for service connection for a low back disability must be remanded for a new examination.  Although there have been multiple medical opinions provided by various treatment providers, both VA and non-VA, the current record is inadequate to adjudicate the Veteran's claim, and a new examination and medical opinion must be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Veteran has provided two opinions from private providers concerning the etiology of his back disability; neither of these opinions, however, is probative with regard to whether service connection is warranted.  The March 2006 chiropractor's opinion indicates that the Veteran's 1986 in-service back injury "more likely than not could be cause of his continued lumbar problems today . . . ."  Such an opinion merely suggests possibility, not probability, and fails to provide that his back disability is at least as likely as not etiologically related to his in-service back injury.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (providing that "a [V]eteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail").

Similarly, the November 2007 opinion by Dr. C.H.C. is insufficient to determine the Veteran's claim.  Dr. C.H.C. based his opinion on the premise that the Veteran's service treatment records showed continuous back "trouble" from 1985 onward.  The service treatment records show that the Veteran was treated for neck pain in 1985, but for low back pain only in 1986 and 1987.  Subsequent examinations in service showed a normal spine, and in accompanying medical history reports, the Veteran denied recurrent back pain.  Because of its reliance on an erroneous set of facts, therefore, Dr. C.H.C.'s opinion is inadequate to adjudicate the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value).

VA has provided the Veteran with examinations in April 2007 and May 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2007 VA examiner misinterpreted the Veteran's medical records to indicate that his chiropractic treatment began in 2001, when it actually began in 1996, according to the records in the claims file.  Further, the examiner failed to address the service treatment records showing in-service back injuries.  The examiner stated that she could not relate the Veteran's current disability to his in-service incident because of the "expansive" ten years between his initial injury and the onset of his treatment.  As with the opinion of Dr. C.H.C., the May 2007 examiner's opinion is based on a faulty factual premise, and is therefore non-probative.  See Reonal, 5 Vet. App. at 461.

The May 2008 VA examination report, which also included a negative nexus opinion, only addressed the Veteran's February 1987 back injury following a motor vehicle accident.  The report did not consider the April 1986 reports of treatment for back pain, which included a diagnosis of a possible low back strain, or the Veteran's reports of experiencing back pain in 1990 for which he did not seek treatment.  The opinion, therefore, is non-probative.  Id.

Further, none of the opinions of record address the Veteran's January 1992 medical treatment for a post-service back injury.  The medical treatment report, which is of record, indicates that while the Veteran was lifting a car tire at Sears, upon straightening, he felt a "pop" in the sacro-iliac region of his back, and his left leg became numb.  As this injury happened subsequent to service but prior to when he began to seek chiropractic treatment, consideration of the report is necessary in a medical opinion addressing the etiology of the current disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether his current low back disability was incurred in service.

The claims folder, including this remand, and relevant records in Virtual VA, if any, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disability had its onset during either of his periods of service, September 1983 to September 1987, or May 1989 to April 1991, or is otherwise the result of a disease or injury during that period of service.

The examiner should consider the injuries documented in the Veteran's service treatment records, as well as the Veteran's reports of pain since service.  The examiner should also address impact of the Veteran's post-service back injuries on any current disability.  

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report back symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  The absence of supporting records is not, by itself a sufficient reason to reject his reports.

2.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


